Third District Court of Appeal
                               State of Florida

                            Opinion filed April 5, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                        Nos. 3D16-641 & 3D15-1785
 Lower Tribunal Nos. 85-32540; 09-50922; 85-32539; 85-32541; 86-4671 & 08-
                                   34057
                             ________________


                           Juan Francisco Vega,
                                    Appellant,

                                        vs.

                 Department of Children and Families,
                                    Appellee.


      Appeals from the Circuit Court for Miami-Dade County, Alberto Milian,
Judge.

     Juan Francisco Vega, in proper person.

     Pamela Jo Bondi, Attorney General, and Jay E. Silver, Assistant Attorney
General, for appellee.


Before SALTER, EMAS, and LOGUE, JJ.

     PER CURIAM.
      The trial court properly found the statute at issue to be constitutional. See

Westerheide v. State, 831 So. 2d 93 (Fla. 2002).    We affirm all other points on

appeal.

      Affirmed.




                                        2